Citation Nr: 0639887	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-39 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to March 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2004, a 
statement of the case was issued in August 2004, and a 
substantive appeal was received in October 2004.   

The Board notes that the veteran has been entitled to 
individual unemployability benefits effective March 9, 2001.


FINDING OF FACT

There is no medical diagnosis of current COPD.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in November 2002.  In 
December 2002, a VCAA letter was issued to the appellant.  
This letter effectively notified the appellant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Since the 
December 2002 VCAA notice preceded the June 2003 rating 
decision, there is no defect with respect to the timing of 
the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the service connection claim for COPD, but there 
had been no notice of the method by which the VA determines 
the veteran's disability rating or effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the appellant a letter in December 2002 in which 
it advised the appellant what information and evidence is 
needed to substantiate his claim, what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  The Board notes that the RO sent the 
veteran correspondences in March 2006 and November 2006 that 
complied with Dingess/Hartman.  Moreover, since the Board 
concludes below that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.


Legal Criteria

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Analysis

The veteran alleges in his October 2004 substantive appeal 
(VA Form 9) that he inhaled gases in the fat farm at Parris 
Island during basic training; and that the inhalation of 
gases caused him to develop pneumonia.  He further alleges 
that he developed COPD secondary to pneumonia.

The Board notes that the service medical records do show that 
the veteran developed pneumonia while he was in service.  
However, the first post service evidence of COPD is dated 
September 1980.  During that time, he was tentatively 
diagnosed with multiple lung related disorders, to include 
mediastinal hilar mass, probably representing a Hodgkin's 
lymphoma; mild chronic bronchitis (suspected); and 
bronchiopneumonia, left lower lung field, superimposed on 
probable COPD.

The next post service medical records are dated September 
1987 to August 1988.  These treatment reports also indicate 
that the veteran had diagnoses of COPD and bronchitis.  
However, the veteran has not been diagnosed with COPD since 
1988.  Dr. R.A.M. diagnosed the veteran with bronchitis 
several times between 1997 and 2001; but never COPD.  A June 
2001 x-ray taken at Mad River Community Hospital revealed 
"No active cardiopulmonary disease." 

The veteran underwent a VA examination in January 2005.  The 
clinician noted that the veteran did not have a formal 
diagnosis of COPD.  Records from the veteran's private 
physician suggest that he was thought to have COPD; but that 
the tentative diagnosis was never confirmed on any x-rays.  
The clinician further noted that the veteran has not been on 
any medication for COPD.  He acknowledged the fact that the 
recent evaluations from CPRS showed a new diagnosis of COPD; 
but that there were no x-rays or other confirmatory evidence 
to support the diagnosis.  The veteran underwent x-rays at 
his January 2005 examination, and those x-rays confirmed that 
there are no definitive changes of COPD.  The examiner 
concluded that the veteran did not have COPD that was caused 
by or was the result of pneumonia in service. Significantly, 
no medical opinion or other competent medical evidence to the 
contrary supporting the veteran's assertions has been 
submitted.

Finally, the Board notes that the veteran's assertions alone 
are insufficient to support a grant of service connection.  
It is undisputed that a layperson is competent to offer 
evidence as to facts within his or her personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a layperson is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
the claimed COPD.  See Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).  Hence, any lay assertions in this regard 
have no probative value.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran has a current COPD 
disability.  Moreover, the only medical opinion regarding a 
nexus between an alleged COPD disability and service weighs 
against such a nexus. As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim service connection for COPD must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


